Opinion by
Mr. Justice Day.
This action for damages arising out of an automobile-truck collision was tried before the court without a jury. On disputed evidence the court found in favor of Dickinson and against the Union Pacific Motor Freight, Inc. and *203its driver Griffin. Judgment for Dickinson was entered in the sum of $2500.
The only point raised in this writ of error is that we should determine as a matter of law that plaintiff Dickinson was contributorily negligent. We can find no evidence in the record to warrant any such ruling on our part, and if the trial court had so found it would have been error.
The judgment is affirmed.
Mr. Justice Pringle, Mr. Justice Hodges and Mr. Justice Lee concur.